      Case 4:18-cv-00076-MW-GRJ Document 61 Filed 11/29/18 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

GERRARD D’ANDRE JONES,

      Plaintiff,

v.                                            Case No. 4:18-cv-76-MW-GRJ

TORREY M. JOHNSON, et al.,

     Defendants.
_________________________/

                    REPORT AND RECOMMENDATION

      Before the Court are ECF No. 52, Defendants’ Motion to Partially

Dismiss Plaintiff’s Second Amended Complaint and Plaintiff’s Response.

ECF No. 58. Plaintiff, a pro se prisoner litigant, initiated this case by filing a

civil rights complaint pursuant to 42 U.S.C. § 1983. ECF No. 1. Plaintiff was

granted leave to proceed as a pauper. ECF No. 10. Thereafter he filed a

Second Amended Complaint, which is the operative complaint in this

matter. ECF No. 15.

      Plaintiff’s Second Amended Complaint names as defendants Torrey

M. Johnson, Patricia Butler, and Assistant Warden Speights in their official

capacities. Id. at 1. Speights is deceased and was dismissed from this

lawsuit. ECF No. 37. Plaintiff alleges that, while incarcerated at Jefferson
                                        1
     Case 4:18-cv-00076-MW-GRJ Document 61 Filed 11/29/18 Page 2 of 5




Correctional Institution, he was handcuffed and taken to a small room with

Johnson, Speights, Butler, and Antonio Hudson (a deceased non-party).

ECF No. 15 at 7-8. Plaintiff further alleges that Johnson and Hudson

screamed at him and told him to stop filing grievances against Johnson. Id.

at 8. He further alleges that Hudson grabbed him and twisted his arm—

dislocating his shoulder—and continued to “manhandle” him while Johnson

encouraged Hudson, and Butler and Speights stood by and did nothing. Id.

at 8-9.

      Dr. Pliskin examined Plaintiff the following day and ordered that

Plaintiff be sent to an outside facility for surgery. Id. at 10. However, after

Plaintiff filed grievances against the defendants, Hudson and Johnson stole

Plaintiff’s grievances and altered his medical records to reflect that the

surgery was cancelled. Id. Hudson and Johnson also ordered that Plaintiff

not be sent out of his cell and prohibited Plaintiff’s access to his medical

files. Id. Hudson and Johnson also contacted a doctor in Tallahassee to

“overrule” Dr. Pliskin’s surgery order in an effort to cover up the injuries

Plaintiff sustained from the attack. Id. at 11.

      Plaintiff asserts First, Eighth, and Fourteenth Amendment claims

against the defendants. Id. at 12. As to relief, Plaintiff seeks nominal

                                        2
     Case 4:18-cv-00076-MW-GRJ Document 61 Filed 11/29/18 Page 3 of 5




damages, a declaratory judgment that all defendants violated his rights,

compensatory damages, attorney’s fees, and all other relief deemed just

and proper. Id. at 12.

      Defendants filed the instant Motion to Partially Dismiss Plaintiff’s

Second Amended Complaint, asserting that, to the extent Plaintiff is suing

Defendants in their official capacities for damages, they are entitled to

Eleventh Amendment Immunity. ECF No. 52. Plaintiff filed a response to

the Motion, stating that he agrees with the Motion to Partially Dismiss. ECF

No. 58 at 1. Plaintiff further states that “all claims, upon the same facts will

proceed as individual capacity claims.” Id.

      “[W]hen an officer is sued under Section 1983 in his or her official

capacity, the suit is simply ‘another way of pleading an action against an

entity of which an officer is an agent.’” Busby v. City of Orlando, 931 F.2d

764, 776 (11th Cir. 1991) (quoting Kentucky v. Graham, 473 U.S. 159, 165

(1985)). Thus, Plaintiff’s damages claims against Defendants in their official

capacities are suits against the FDOC. Because the FDOC is a state

agency, Plaintiff’s damages claims are barred in federal court by the

Eleventh Amendment unless Congress abrogated that immunity or the

state waived the immunity, consenting to suit in federal court. See Coll.

                                        3
     Case 4:18-cv-00076-MW-GRJ Document 61 Filed 11/29/18 Page 4 of 5




Sav. Bank v. Fla. Prepaid Postsecondary Educ. Expense Bd., 527 U.S.

666, 670 (1999).

      Neither of these exceptions apply to Plaintiff’s claims. Congress has

not abrogated states’ Eleventh Amendment immunity for § 1983 claims.

Williams v. Bd. of Regents of Univ. Sys. of Ga., 477 F.3d 1282, 1301 (11th

Cir. 2007) (citing Miller v. King, 384 F.3d 1248, 1259-60 (11th Cir. 2004)).

Florida’s statutory waiver of sovereign immunity in § 768.28, Florida

Statutes, with regard to claims in state court “does not constitute consent to

suit in federal court under § 1983.” Gamble v. Fla. Dep’t of Health & Rehab.

Servs., 779 F.2d 1509, 1514-15 (11th Cir. 1986). Therefore, Plaintiff is not

entitled to sue the FDOC in federal court for damages under § 1983, and

his claims against Defendants in their official capacities are due to be

dismissed.

      Accordingly, it is respectfully RECOMMENDED that Defendants’

Motion to Partially Dismiss Plaintiff’s Second Amended Complaint, ECF No.

52, should be GRANTED, that Plaintiff’s official-capacity claims against the

defendants for monetary damages should be DISMISSED, and that Plaintiff




                                      4
      Case 4:18-cv-00076-MW-GRJ Document 61 Filed 11/29/18 Page 5 of 5




may proceed on his claims against the Defendants in their individual

capacities.

      IN CHAMBERS, this 29th day of November 2018.

                                              s/Gary R. Jones
                                             GARY R. JONES
                                             United States Magistrate Judge


                            NOTICE TO THE PARTIES

       Objections to these proposed findings and recommendations must be filed
within fourteen (14) days after being served a copy thereof. Any different deadline
that may appear on the electronic docket is for the court’s internal use only, and
does not control. A copy of objections shall be served upon all other parties. If a
party fails to object to the magistrate judge's findings or recommendations as to
any particular claim or issue contained in a report and recommendation, that
party waives the right to challenge on appeal the district court's order based on
the unobjected-to factual and legal conclusions. See 11th Cir. Rule 3-1; 28 U.S.C.
§ 636.




                                         5
